Sanders, J.
(dissenting) — While the majority admits the certified questions are “phrased in terms of possibilities and absolutes,” Majority at 391-92, it refuses to simply answer the questions as posed, preferring to render an advisory opinion on facts not before us. Clearly Ms. Shumway may avail herself of the relief she seeks upon a “proper showing,” and no mandatory state rule would bar her way.
This case arises under the federal rule which provides a habeas corpus petition must be dismissed if a prisoner is barred from raising the issue by a mandatory state rule. 28 U.S.C.A. § 2254 (b)(1) (Supp. 1998).5 However, if no mandatory state rule bars further review by a state’s highest *401court, a federal habeas corpus petition is not so barred. Moreno v. Gonzalez, 116 F.3d 409, 411 (9th Cir. 1997) (“Federal review of Moreno’s claims is barred only if a mandatory rule of state law precludes Moreno from raising his claims at this date [in state court]. If Moreno still may raise these claims in state court, they are not barred from ultimate federal review, but first must be exhausted in state court.”) (citations omitted); Harmon v. Ryan, 959 F.2d 1457, 1461 (9th Cir. 1992) (When the state court is not barred by a mandatory rule from reviewing the issue, “the petitioner’s failure to comply with state procedures will be excused notwithstanding his failure to demonstrate cause and prejudice; in such case, the court may entertain the habeas petition.”) (citations omitted).
Therefore, survival of Shumway’s federal writ of habeas corpus petition depends not on whether Shumway would be successful in obtaining review from this Court, but rather whether a mandatory state rule places an unqualified bar on this Court’s power to review her state claims at this point. This raises a question of law, not of fact.
Scope of the Certified Questions
When a federal court certifies a question to this Court, this Court answers only the discrete question certified and lacks jurisdiction to go further. Louisiana-Pacific Corp. v. Asarco Inc., 131 Wn.2d 587, 604, 934 P.2d 685 (1997) (“We do not have jurisdiction to go beyond the specific question presented by the Certification Order.”) (citing Bird-Johnson Corp. v. Dana Corp., 119 Wn.2d 423, 425 n.1, 833 P.2d 375 (1992)).
Here we are not asked to grant or deny review of any issues relating to or challenging Shumway’s conviction. *402Indeed, the record does not even contain a copy of Shumway’s federal habeas corpus petition. The only questions before this Court are those certified, i.e., whether this Court may review Shumway’s conviction at this juncture upon a proper showing by Shumway.
Obviously, this Court may review Shumway’s conviction by either: (1) granting a petition for discretionary review; or (2) granting a second personal restraint petition (PRP) filed directly in this Court. The State’s response is that this Court would not in fact entertain either of these petitions on their merits if they were filed at this late date. But we are not asked whether this Court would but rather whether it may grant review.
Discretionary Review
Even at this juncture this Court may grant a petition for discretionary review of Shumway’s conviction. In particular, Shumway may seek review of either: (1) that portion of the Court of Appeals’ decision affirming her conviction which rejected the severance claim she made in her direct appeal; or (2) that portion of the Court of Appeals’ decision dismissing her PRP which dismissed her severance claim.
The only arguable bar to filing a petition for discretionary review of the Court of Appeals’ decision at this stage is the 30-day time limit, as RAP 13.4(a) and 13.5(a) provide petitions and motions for discretionary review should be filed within 30 days after the underlying decision becomes final. Although 30 days have clearly passed, the Rules of Appellate Procedure explicitly allow an untimely petition for discretionary review “to serve the ends of justice” if there are “extraordinary circumstances” present. RAP 1.2(c); RAP 18.8(b).
For example, in Scannell v. State, 128 Wn.2d 829, 831, 912 P.2d 489 (1996) we allowed a litigant to file a petition for discretionary review several months after the fact upon a finding of extraordinary circumstances. Those circumstances included the fact the procedural rules recently changed and created a “trap for the unwary.” Id. at 833. *403We applied the exception, holding the pro se petitioner’s failure was reasonable and innocent, reasoning denial of the petition would have caused a drastic result. Id. at 833-35. Compare Schaefco, Inc. v. Columbia River Gorge Comm’n, 121 Wn.2d 366, 849 P.2d 1225 (1993) (one-month delay inexcusable absent a showing of extraordinary circumstances).
Thus, this Court plainly has the jurisdiction to entertain a petition for review filed beyond the 30-day time limit upon a “proper showing” by the petitioner of exceptional circumstances, and the questions here certified assume counsel would be able to make such a proper showing.
The State further asserts this Court would be barred from reaching any petition or motion for discretionary review because the case has been mandated. See RAP 12.5-12.7. Notwithstanding, this Court has the power to recall a mandate as RAP 12.9(b) provides, “The appellate court may recall a mandate issued by it to correct an inadvertent mistake or to modify a decision obtained by the fraud of a party or counsel in the appellate court.” No case to date has applied the current version of this rule to recall a mandate upon a proper showing of exceptional circumstances. However, the first case we heard this term, State v. Ford, No. 62075-0 (Oral Argument) (Wash. Supreme Ct. Jan. 13, 1998) involved a mandated case which this Court recalled to review on its merits.
A “proper showing” would demonstrate either inadvertent mistake or fraud and, upon that showing, the mandate may be recalled.
Further, to the extent Shumway seeks discretionary review of the Court of Appeals dismissal of her second state court PRR there would be no mandate to be recalled. See RAP 12.5(a) (“No mandate issues for an interlocutory decision of the appellate court.”). The majority opinion ignores this eventuality.
The conclusion must therefore follow as a matter of law that this Court is not barred by any mandatory procedural rule to grant discretionary review of Shumway’s two issues *404at this point. Further the Rules of Appellate Procedure expressly allow review upon a proper showing of exceptional circumstances. Such is also in keeping with the overarching principle that procedural rules must be liberally construed to meet the ends of justice and reach the merits of cases. Sheldon v. Fettig, 129 Wn.2d 601, 609, 919 P.2d 1209 (1996).
Discretion to Hear a Second PRP
This Court also has the discretion to reach the merits of Shumway’s conviction if Shumway were to file a second PRP directly to this Court.
The State asserts that because Shumway has already filed one PRP in the Washington courts she is barred from filing a second. While the general rule is a prisoner may file only one PRP in Washington courts, this Court recently affirmed its authority to hear a successive PRP for good cause. In re Personal Restraint of Johnson, 131 Wn.2d 558, 933 P.2d 1019 (1997).
The State further contends that in any event this Court cannot entertain a second petition because one year has lapsed since Shumway’s sentence became final, see RAP 16.4(d), as RCW 10.73.090 provides a one-year statute of limitations on collateral attacks on sentences or judgments in criminal cases. However, there are six exceptions to the one-year limitation. RCW 10.73.100. For example, if Shumway can make a proper showing that newly discovered evidence (RCW 10.73.100(1)) explains why counsel erred in not including the remaining issues in the original PRI^ the one-year bar would not apply. Further, if counsel can make a proper showing that Shumway was not notified of the one-year limit, the time limit would not apply. In re Personal Restraint of Vega, 118 Wn.2d 449, 823 P.2d 1111 (1992).
The majority dismisses the possibility of Shumway’s filing a second PRP by simply asserting such a PRP is barred by the applicable statute of limitations and would not fit into one of the exceptions. Majority at 397-400. However, *405once again the majority answers the wrong question. The question is whether this Court may, not whether it would, grant a second PRP upon a proper showing by Shumway.
This Court has not been called upon to examine the merits of Shumway’s claims of good cause. Rather, we are called upon to determine if it is still possible for her to obtain review by this Court of her second PRP The answer to that question must be in the affirmative.
Alexander, J., concurs with Sanders, J.

 28 U.S.C.A. § 2254 (b)(1) provides:
*401An application for a writ of habeas corpus on behalf of a person in custody pursuant to the judgment of a State court shall not be granted unless it appears that—
(A) the applicant has exhausted the remedies available in the courts of the State; ....